Exhibit 10.1

EXECUTION VERSION

VOTING AND SUPPORT AGREEMENT

This Voting and Support Agreement (this “Agreement”) is made and entered into as
of January 30, 2017, by and among Keysight Technologies, Inc., a Delaware
corporation (“Parent”), Ixia, a California corporation (the “Company”), and the
shareholders of the Company set forth on Schedule A hereto (each a “Shareholder”
and, collectively the “Shareholders”, and together with Parent and the Company,
the “parties”).

WHEREAS, Parent and the Company have entered into an Agreement and Plan of
Merger, dated as of the date hereof (as it may be amended from time to time, the
“Merger Agreement”), which provides, among other things, for the merger of a
wholly owned subsidiary of Parent to be formed promptly after the date hereof
(“Merger Sub”) with and into the Company (the “Merger”), with the Company to
survive the Merger as a wholly owned subsidiary of Parent, upon the terms and
subject to the conditions set forth in the Merger Agreement (capitalized terms
used herein without definition shall have the respective meanings specified in
the Merger Agreement);

WHEREAS, each Shareholder beneficially owns (as such term is used in Rule 13d-3
of the Exchange Act) the number of shares of common stock, without par value, of
the Company (“Common Stock”) set forth opposite such Shareholder’s name on
Schedule A hereto as of the date hereof (the “Existing Shares”); and

WHEREAS, as a condition to the willingness of Parent to enter into the Merger
Agreement and as an inducement and in consideration therefor, each Shareholder
is entering into this Agreement.

NOW, THEREFORE, in consideration of the foregoing, the mutual covenants and
agreements set forth herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, intending to be
legally bound, the parties hereto agree as follows:

ARTICLE I

VOTING; GRANT AND APPOINTMENT OF PROXY

Section 1.1       Voting.  From and after the date hereof until the earliest to
occur of (a) the Effective Time, (b) the termination of the Merger Agreement
pursuant to and in compliance with the terms therein, (c) the Board of Directors
of the Company effecting a Company Adverse Recommendation Change and (d) the
entry without the prior written consent of the Shareholders into any amendment
or modification of the Merger Agreement, or any written waiver of the Company’s
rights under the Merger Agreement made in connection with a request from Parent,
in each case, which results in a decrease in, or change in the composition of,
the Merger Consideration payable to any Shareholder (such earliest date, the
“Expiration Date”), each Shareholder irrevocably and unconditionally hereby
agrees that at any meeting (whether annual or special and each adjourned or
postponed meeting) of the Company’s shareholders, however called, or in
connection with any written consent of the Company’s shareholders, the
Shareholder will (i) appear at such meeting or otherwise cause all of its
Existing Shares and other shares of Common Stock over which it has acquired
beneficial ownership after the date hereof



--------------------------------------------------------------------------------

(including any shares of Common Stock acquired by means of purchase, dividend or
distribution, or issued upon the exercise of any stock options, warrants or
other rights to acquire Common Stock or the conversion of any convertible
securities or otherwise) (collectively, the “New Shares”, and together with the
Existing Shares, the “Shares”), which it beneficially owns as of the applicable
record date, to be counted as present at the meeting for purposes of calculating
a quorum and (ii) vote or cause to be voted (including by proxy or written
consent, if applicable) all such Shares (A) in favor of the approval of the
Merger Agreement and the principal terms of the Merger, (B) in favor of any
proposal to adjourn or postpone such meeting of the Company’s shareholders to a
later date if such adjournment or postponement is (1) with the written consent
of Parent, (2) for the absence of a quorum, (3) to allow additional solicitation
of votes in order to obtain the Company Shareholder Approval, or (4) as required
by Law (in each such case only for a period of not more than thirty
(30) calendar days, individually or in the aggregate, and not past two
(2) Business Days prior to the End Date), (C) against any action, proposal,
transaction or agreement in favor of an Acquisition Proposal, including a
Superior Proposal, without regard to the terms of such Acquisition Proposal or
Superior Proposal, (D) against any merger, consolidation, business combination,
sale of assets, reorganization or recapitalization of or involving the Company
or any of its Subsidiaries, (E) against any sale, lease or transfer of all or
substantially all of the assets of the Company or any of its Subsidiaries,
(F) against any reorganization, recapitalization, extraordinary dividend,
dissolution, liquidation or winding up of the Company or any of its
Subsidiaries, (G) against any material change in the capitalization of the
Company or any of its Subsidiaries, or the corporate structure of the Company or
any of its Subsidiaries, (H) to the extent submitted to a shareholder vote,
against any change in the business management or Board of Directors of the
Company (other than as directed by Parent) and (I) against any action, proposal,
transaction or agreement that is intended to or would (1) result in an
inaccuracy of any representation or warranty, or a breach of any covenant, or
any other obligation or agreement, of the Company contained in the Merger
Agreement, or of a Shareholder contained in this Agreement, or (2) prevent,
materially impede, materially delay or otherwise materially and adversely affect
the Company’s, Parent’s or Merger Sub’s ability to timely consummate the
transactions contemplated by the Merger Agreement, including the Merger (clauses
(A) through (I), the “Required Votes”). Except as explicitly set forth in this
Section 1.1, nothing in this Agreement shall limit the right of each Shareholder
to vote (including by proxy or written consent, if applicable) in favor of,
against or abstain with respect to any other matters presented to the Company’s
shareholders.

Section 1.2       Grant of Irrevocable Proxy; Appointment of Proxy.

(a) From and after the date hereof until the Expiration Date, each Shareholder
hereby irrevocably and unconditionally grants to, and appoints, Parent and any
designee thereof as such Shareholder’s proxy and attorney-in-fact (with full
power of substitution) in accordance with Section 705(e) of the California
General Corporation Law, for and in the name, place and stead of such
Shareholder, to vote or cause to be voted (including by proxy or written
consent, if applicable) the Shares owned by such Shareholder as of the
applicable record date in accordance with the Required Votes; provided that each
Shareholder’s grant of the proxy contemplated by this Section 1.2 shall be
effective if, and only if, such Shareholder has not delivered to the Company
prior to the meeting at which any of the matters described in Section 1.1 are to
be considered, a duly executed irrevocable proxy card directing that the Shares
of such Shareholder be voted in accordance with the Required Votes; provided,

 

-2-



--------------------------------------------------------------------------------

further, that any grant of such proxy shall only entitle Parent or its designee
to vote on the matters specified by Section 1.1(ii), and each Shareholder shall
retain the authority to vote on all other matters.

(b) Each Shareholder hereby represents that any proxies heretofore given in
respect of the Shares, if any, are revocable, and hereby revokes all such
proxies.

(c) Each Shareholder hereby affirms that the irrevocable proxy set forth in this
Section 1.2, if it becomes effective, is given in connection with the execution
of the Merger Agreement, and that such irrevocable proxy is given to secure the
performance of the duties of such Shareholder under this Agreement. The parties
hereby further affirm that the irrevocable proxy, if it becomes effective, is
coupled with an interest and is intended to be irrevocable until the Expiration
Date, at which time it will terminate automatically, and any underlying
appointment shall automatically be revoked and rescinded and of no force and
effect, in each case without further action by any party. The proxy granted by
the Shareholders herein shall survive the dissolution, bankruptcy, death or
incapacity of any Shareholder. If for any reason any proxy granted herein is not
irrevocable after it becomes effective, then the Shareholder granting such proxy
agrees, until the Expiration Date, to vote, or to cause the holder of record on
any applicable record date to vote, the Shares in accordance with the Required
Votes. The parties agree that the foregoing is a voting agreement.

Section 1.3        Restrictions on Transfers.

(a) Absent the prior written consent of Parent (which consent may be granted or
withheld in Parent’s sole discretion), each Shareholder hereby agrees that, from
the date hereof until the Expiration Date, it shall not, directly or indirectly,
(i) sell, transfer, assign, tender in any tender or exchange offer, pledge,
encumber, hypothecate or similarly dispose of (by merger, by testamentary
disposition, by operation of applicable Law or otherwise) (a “Transfer”), either
voluntarily or involuntarily, or enter into any contract, option or other
arrangement or understanding providing for the Transfer of any Shares (or any
Rights attached thereto, or any economic interests therein), (ii) deposit any
Shares into a voting trust or enter into a voting agreement or arrangement or
grant any proxy or power of attorney with respect thereto, or (iii) agree
(whether or not in writing) to take any of the actions prohibited by the
foregoing clause (i) or (ii). Any purported Transfer of Shares inconsistent with
this Section 1.3 shall be null and void.

(b) The restrictions set forth in Section 1.3(a) shall not apply to: (i) in the
case of any Shareholder that is a natural person, any Transfer of Shares by will
or the laws of intestacy, or (ii) the Transfer of some or all Shares to any
trust, partnership, corporation or limited liability company established and
held for the direct or indirect benefit of the Shareholder or his family
members; provided that, in each case, the transferee shall concurrently with
such Transfer execute a customary joinder in form and substance reasonably
satisfactory to Parent agreeing to be a “Shareholder” hereunder if such
transferee is not already a party to this Agreement, and to perform all
obligations as a Shareholder pursuant to this Agreement with respect to the
Shares.

 

-3-



--------------------------------------------------------------------------------

Section 1.4       Inconsistent Agreements.  Each Shareholder hereby covenants
and agrees that, except for this Agreement, it (a) shall not enter into at any
time while this Agreement remains in effect, any voting agreement or voting
trust with respect to the Shares and (b) shall not grant at any time while this
Agreement remains in effect a proxy, consent or power of attorney with respect
to the Shares.

ARTICLE II

NO SOLICITATION

Section 2.1       No Solicitation.

(a) Prior to the Expiration Date, each Shareholder (in its capacity as a
shareholder of the Company) shall not, and shall cause (if applicable) each of
its Affiliates and its and their respective directors, officers or employees not
to, and shall use its reasonable best efforts to cause its and their other
Representatives not to, directly or indirectly, (i) solicit, initiate, knowingly
encourage, or knowingly facilitate any Acquisition Proposal or any inquiry,
expression of interest, proposal, offer or request for information that would
reasonably be expected to lead to or result in an Acquisition Proposal, or the
making or consummation thereof, (ii) other than to inform any Person of the
existence of the provisions contained in this Section 2.1, enter into, continue
or otherwise participate in any discussions or negotiations regarding, or
furnish to any Person any information in connection with, or enter into any
Contract or other agreement or understanding with respect to, any Acquisition
Proposal or any inquiry, expression of interest, proposal, offer or request for
information that would reasonably be expected to lead to or result in an
Acquisition Proposal, or (iii) resolve or agree to do any of the foregoing;
provided that nothing herein shall prohibit any Shareholder or any of its
Affiliates or Representatives from participating in any discussions or
negotiations with respect to such Shareholder’s willingness to enter into a
voting agreement in connection with an Acquisition Proposal to the extent that
the Company becomes permitted to take the actions set forth in clause (i) and
clause (ii) of Section 5.02(b) of the Merger Agreement with respect to such
Acquisition Proposal. Other than subject to the proviso in the foregoing
sentence, from and after the execution of this Agreement, each Shareholder
shall, and shall cause (if applicable) each of its Affiliates and direct its and
their respective Representatives to immediately cease and cause to be terminated
all existing discussions or negotiations with any Person conducted heretofore
with respect to any Acquisition Proposal or any inquiry, expression of interest,
proposal, offer or request for information that would reasonably be expected to
lead to or result in an Acquisition Proposal.

(b) Prior to the Expiration Date, each Shareholder shall promptly (and in any
event within 24 hours following the date of receipt) advise Parent and the
Company in writing in the event that it or any of its Affiliates, any of its or
its Affiliates’ officers, directors or employees or, to the Shareholders’
knowledge, any of its or its Affiliates’ other Representatives receives any
Acquisition Proposal, and in connection with such notice, provide to Parent and
the Company the material terms and conditions (including the identity of the
third party making any such Acquisition Proposal, indication or request, and
copies of any related documentation, including any related financing
commitments) of any such Acquisition Proposal.

(c) For purposes of this Agreement, the term “Affiliate” shall have the meaning
assigned to it in the Merger Agreement; provided, that, for the avoidance of
doubt, the Company shall not be deemed to be an Affiliate of any of the
Shareholders.

 

-4-



--------------------------------------------------------------------------------

ARTICLE III

REPRESENTATIONS, WARRANTIES AND COVENANTS

Section 3.1       Representations and Warranties of each Shareholder.  Each
Shareholder represents and warrants to Parent as follows:

(a)      (i) Such Shareholder has full legal right, power and capacity to
execute and deliver this Agreement, to perform Shareholder’s obligations
hereunder and to consummate the transactions contemplated hereby, (ii) this
Agreement has been duly executed and delivered by such Shareholder and the
execution, delivery and performance of this Agreement by such Shareholder and
the consummation of the transactions contemplated hereby have been duly
authorized by all necessary action on the part of such Shareholder and no other
company actions or proceedings on the part of such Shareholder are necessary to
authorize this Agreement or to consummate the transactions contemplated hereby,
and (iii) this Agreement constitutes the legal, valid and binding agreement of
such Shareholder, enforceable against such Shareholder in accordance with its
terms, subject to the Bankruptcy and Equity Exceptions; provided that if such
Shareholder is married, and any of the Shares constitute community property or
spousal approval is otherwise necessary for this Agreement to be legal, binding
and enforceable, this Agreement has been duly authorized, executed and delivered
by, and constitutes the legal, valid and binding obligation of, such
Shareholder’s spouse, enforceable against such Shareholder’s spouse in
accordance with its terms;

(b)      The execution and delivery of this Agreement by such Shareholder does
not, and the consummation of the transactions contemplated hereby and the
compliance with the provisions hereof will not, conflict with or violate any
applicable Law or agreement binding upon such Shareholder or the Shares, nor
require any authorization, consent or approval of, or filing with, any
Governmental Authority, except in each case for filings with the SEC by such
Shareholder or as would not impact such Shareholder’s ability to perform or
comply with its obligations under this Agreement in any material respect;

(c)      (i) Such Shareholder beneficially owns (as such term is used in Rule
13d-3 of the Exchange Act) the Shares and (ii) such Shareholder (A) owns,
beneficially and of record, or controls all of the Shares free and clear of any
proxy, voting restriction, adverse claim or other Lien (other than any
restrictions created by this Agreement or under applicable federal or state
securities laws), (B) has sole voting power, sole power of disposition, sole
power to demand dissenters’ rights and sole power to agree to all of the matters
set forth in this Agreement, each with respect to all of such Shareholder’s
Shares, (C) does not own, of record or beneficially, any shares of capital stock
of the Company (or rights to acquire any such shares) other than the Existing
Shares set forth on Schedule A hereto and any New Shares for which beneficial
ownership is acquired after the date hereof, and (D) no Person other than such
Shareholder has any right to direct or approve the voting or disposition of any
of the Shares; provided, however, that each Shareholder may be deemed to share
voting power and the power of disposition over its Shares with each other
Shareholder; and

(d)      As of the date hereof, there is no Action pending or, to the knowledge
of such Shareholder, threatened against such Shareholder before or by any
Governmental Authority, except, as would not reasonably be expected, either
individually or in the aggregate, to impair the ability of such Shareholder to
perform its, his or her obligations hereunder or to consummate the transactions
contemplated hereby on a timely basis.

 

-5-



--------------------------------------------------------------------------------

Section 3.2       Representations and Warranties of Parent.  Parent represents
and warrants to each Shareholder as follows:

(a)      (i) Parent has full legal right, power and capacity to execute and
deliver this Agreement, to perform Parent’s obligations hereunder and to
consummate the transactions contemplated hereby, (ii) this Agreement has been
duly executed and delivered by Parent and the execution, delivery and
performance of this Agreement by Parent and the consummation of the transactions
contemplated hereby have been duly authorized by all necessary action on the
part of Parent and no other company actions or proceedings on the part of Parent
are necessary to authorize this Agreement or to consummate the transactions
contemplated hereby, and (iii) this Agreement constitutes the legal, valid and
binding agreement of Parent, enforceable against Parent in accordance with its
terms, subject to the Bankruptcy and Equity Exceptions; and

(b)      the execution and delivery of this Agreement by Parent does not, and
the consummation of the transactions contemplated hereby and the compliance with
the provisions hereof will not, conflict with or violate any applicable Law or
agreement binding upon Parent, nor require any authorization, consent or
approval of, or filing with, any Governmental Authority, except in each case for
filings with the SEC by Parent or as would not impact such Parent’s ability to
perform or comply with its obligations under this Agreement in any material
respect.

Section 3.3       Covenants.  Each Shareholder hereby:

(a) irrevocably waives, and agrees not to exercise, any dissenters’ rights that
such Shareholder may have with respect to the Shares pursuant to Chapter 13 of
the California Corporation Code or otherwise;

(b) agrees to promptly notify Parent (and in any event within one (1) Business
Day of such acquisition) of the number of any New Shares acquired by such
Shareholder after the date hereof and prior to the Expiration Date. Any New
Shares shall automatically be subject to the applicable terms of this Agreement
as though owned by Shareholder on the date hereof;

(c) agrees to permit the Company to publish and disclose, including in filings
with the SEC and in the press release announcing the transactions contemplated
by the Merger Agreement, this Agreement and the Shareholders’ identity and
ownership of the Shares and the nature of the Shareholders’ commitments,
arrangements and understandings under this Agreement;

 

-6-



--------------------------------------------------------------------------------

(d) agrees to permit Parent to publish and disclose, including in filings with
the SEC and in the press release announcing the transactions contemplated by the
Merger Agreement, this Agreement and the Shareholders’ identity and ownership of
the Shares and the nature of the Shareholders’ commitments, arrangements and
understandings under this Agreement;

(e) acknowledges that such Shareholder has received and reviewed a copy of the
Merger Agreement and that each of Parent and Merger Sub is entering into the
Merger Agreement in reliance upon such Shareholder’s execution, delivery and
performance of this Agreement;

(f) agrees not to take, agree or commit to take any action that would reasonably
be expected to make any representation or warranty of such Shareholder contained
in this Agreement inaccurate in any respect as of any time during the term of
the Agreement;

(g) agrees and acknowledges that, upon the request of Parent, such Shareholder
shall execute and deliver any additional documents and take, or cause to be
taken, all actions, and to do, or cause to be done, all things as may reasonably
be deemed by Parent to be necessary or desirable to fulfill such Shareholder’s
obligations under this Agreement;

(h) shall and does authorize Parent or its counsel to notify the Company’s
transfer agent that there is a stop transfer order with respect to all of the
Shares (and that this Agreement places limits on the voting and transfer of the
Shares); provided that if Parent or its counsel gives such notification, it
shall on the Expiration Date further notify the Company’s transfer agent that
the stop transfer order (and all other restrictions) have terminated as of such
date; and

(i) agrees that, prior to the Expiration Date, such Shareholder shall not bring,
commence, institute, maintain, prosecute, join or voluntarily aid any Action in
law or in equity, in any court or before any Governmental Authority, which
(i) challenges the validity of or seeks to enjoin the operation of any provision
of this Agreement or the Merger Agreement or (ii) alleges that the execution and
delivery of this Agreement by such Shareholder, either alone or together with
any other voting agreements and proxies to be delivered in connection with the
execution of the Merger Agreement, or the approval of the Merger Agreement by
the Board of Directors of the Company, breaches any fiduciary duty of the Board
of Directors of the Company or any member thereof.

ARTICLE IV

TERMINATION

This Agreement shall terminate without any further action by any party and be of
no further force or effect on the Expiration Date, and neither Parent nor any of
the Shareholders shall have any rights or obligations hereunder following the
Expiration Date. Notwithstanding the preceding sentence, this Article IV and
Article V shall survive any termination of this Agreement. Nothing in this
Article IV shall relieve or otherwise limit any party of liability for any
breach of this Agreement prior to the termination of this Agreement.

 

-7-



--------------------------------------------------------------------------------

ARTICLE V

MISCELLANEOUS

Section 5.1       Expenses.  Whether or not the Merger is consummated, all
costs, expenses and fees (including attorneys’ fees, if any) incurred in
connection with the preparation, execution and delivery of this Agreement and
compliance herewith, shall be paid by the party incurring or required to incur
such expenses.

Section 5.2       No Ownership Interest.  Except as specifically provided
herein, (a) all rights, ownership and economic benefits of and relating to a
Shareholder’s Shares shall remain vested in and belong to such Shareholder and
(b) Parent shall have no authority to exercise any power or authority to direct
or control the voting or disposition of any Shares or direct such Shareholder in
the performance of its duties or responsibilities as a shareholder of the
Company. Nothing in this Agreement shall be interpreted as creating or forming a
“group” with any other Person, including Parent, for purposes of Rule
13d-5(b)(1) of the Exchange Act or any other similar provision of applicable
Law.

Section 5.3       Notices.  Any notices or other communications required or
permitted under, or otherwise given in connection with, this Agreement shall be
in writing and shall be deemed to have been duly given (i) when delivered or
sent if delivered in Person or sent by facsimile transmission (provided
confirmation of facsimile transmission is obtained) or (ii) on the next Business
Day if transmitted by national overnight courier, in each case as follows:

if to Parent, to:

Keysight Technologies, Inc.

1400 Fountaingrove Parkway

Santa Rosa, CA 95403

Attention: Stephen D. Williams, General Counsel

Email: stephen_d_williams@keysight.com

Facsimile: (707) 540-6494

with a copy to:

Cleary Gottlieb Steen & Hamilton LLP

One Liberty Plaza

New York, New York 10006

Attention:      Ethan Klingsberg

                      Neil Markel

Facsimile:     (212) 225-3999

if to the Company, to:

Ixia

26601 West Agoura Road

Calabasas, CA 91302

Attention: Matt Alexander, General Counsel

Email: malexander@ixiacom.com

Facsimile: (818) 936-0462

 

-8-



--------------------------------------------------------------------------------

with a copy (which shall not constitute notice) to:

Bryan Cave LLP

1290 Avenue of the Americas

New York, New York 10104

Attention:      Kenneth L. Henderson

                      Katherine F. Ashton

Facsimile:     (212) 541-1357

                      (310) 260-4154

if to the Shareholders, to:

Laurent Asscher

Place des Moulins

Europa Résidence

98000 Monaco

Monaco

Katelia Capital Group Ltd.

c/o Butterfield Trust (Switzerland) Limited

16, Boulevard des Tranchées

1206 Geneva

Switzerland

Section 5.4       Amendments; Waivers.  Any provision of this Agreement may be
amended or waived if, and only if, such amendment or waiver is in writing and
signed (a) in the case of an amendment, by Parent, the Company and each
Shareholder, and (b) in the case of a waiver, by the party (or parties) against
whom the waiver is to be effective. No failure or delay by any party hereto in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.

Section 5.5       Assignment.  Neither this Agreement nor any of the rights,
interests or obligations hereunder shall be assigned or delegated (including by
sale of stock, operation of applicable Law in connection with a merger or sale
of substantially all the assets) by any of the parties hereto without the prior
written consent of the other parties, except that Parent may assign, in its sole
discretion, all or any of the rights, interests or obligations hereunder to any
of its Affiliates. Any purported assignment inconsistent with this Section 5.5
shall be null and void.

Section 5.6       No Partnership, Agency, or Joint Venture.  This Agreement is
intended to create, and creates, a contractual relationship and is not intended
to create, and does not create, any agency, partnership, joint venture or any
like relationship between the parties hereto.

 

-9-



--------------------------------------------------------------------------------

Section 5.7       Entire Agreement.  This Agreement (including Schedule A
hereto) and, to the extent referenced herein, the Merger Agreement, constitute
the entire agreement, and supersede all other prior and contemporaneous
agreements, understandings, undertakings, arrangements, representations and
warranties, both written and oral, among the parties with respect to the subject
matter hereof.

Section 5.8       No Third-Party Beneficiaries.  Each Shareholder and Parent
agrees that (a) its representations, warranties, covenants and agreements set
forth herein are solely for the benefit of Parent (in the case of a Shareholder)
or each Shareholder (in the case of Parent), in accordance with and subject to
the terms of this Agreement, and (b) this Agreement is not intended to, and does
not, confer upon any Person other than the parties hereto any rights or remedies
hereunder, including the right to rely upon the representations and warranties
set forth herein.

Section 5.9       Jurisdiction; Specific Enforcement; Waiver of Trial by Jury.

(a)      Each party hereby submits to the exclusive jurisdiction of the federal
court in the Central District of California and any appellate courts therefrom,
or if that court does not have subject matter jurisdiction, in the Delaware
Court of Chancery and any state appellate court therefrom within the State of
Delaware (the “Chosen Courts”), for any dispute arising out of or relating to
this Agreement or the breach, termination or validity thereof. Each Party hereby
irrevocably and unconditionally waives, to the fullest extent permitted by Law,
any objection that it may now or hereafter have to the laying of the venue of
any such proceedings brought in such court. Each of the parties irrevocably and
unconditionally waives and agrees not to plead or argue in any such court
(i) that it is not personally subject to the jurisdiction of the Chosen Courts
for any reason other than the failure to serve process in accordance with
applicable Law, (ii) that it or its property is exempt or immune from
jurisdiction of the Chosen Courts or from any legal process commenced in the
Chosen Courts (including but not limited to service of notice, attachment prior
to judgment, attachment in aid of execution of judgment, execution of judgment
or otherwise), and (iii) to the fullest extent permitted by applicable Law that
(X) the suit, action, or proceeding in the Chosen Courts is brought in an
inconvenient forum, (Y) the venue of such suit, action, or proceeding is
improper, and (Z) this Agreement, or the subject matter hereof, may not be
enforced in or by the Chosen Courts. Each party agrees that notice or the
service of process in any Action arising out of or relating to this Agreement or
the transactions contemplated hereby shall be properly served or delivered if
delivered in the manner contemplated by Section 5.3 or in any other manner
permitted by applicable Law.

(b)      EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT
TO TRIAL BY JURY IN ANY ACTION ARISING OUT OF OR RELATED TO THIS AGREEMENT OR
THE TRANSACTIONS CONTEMPLATED HEREBY.

Section 5.10      Specific Performance; Remedies.  Each of the Shareholders
agrees and acknowledges that irreparable harm would occur in the event that any
of the provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached. Each of the Shareholders accordingly
agrees that, without posting bond or other undertaking, Parent shall be entitled
to seek injunctive or other equitable relief to prevent

 

-10-



--------------------------------------------------------------------------------

breaches of this Agreement and to enforce specifically the terms and provisions
of this Agreement in any court of competent jurisdiction, this being in addition
to any other remedy to which they are entitled at law or in equity. In the event
that any such action is brought in equity to enforce the provisions of this
Agreement, no Shareholder will allege, and each Shareholder hereby waives the
defense or counterclaim, that there is an adequate remedy at law.

Section 5.11       Governing Law.  This Agreement and any Actions arising out of
or related to this Agreement or to the inducement of any party hereto to enter
into this Agreement (whether for breach of contract, tortious conduct or
otherwise and whether predicated on common law, statute or otherwise) shall be
governed by and construed in accordance with the applicable Law of the State of
Delaware, including all matters of construction, validity and performance,
without regard to the conflicts of law rules of such State that would refer a
matter to the laws of another jurisdiction; provided that matters relating to
the Merger and the exercise of the dissenters’ rights shall be governed by the
applicable Law of the State of California.

Section 5.12       Non-Survival of Representations and Warranties. The
representations and warranties of the Shareholders contained herein shall not
survive the closing of the transactions contemplated hereby and by the Merger
Agreement.

Section 5.13       Headings.  Headings of the Articles and Sections of this
Agreement are for convenience of the parties only and shall be given no
substantive or interpretive effect whatsoever.

Section 5.14       Interpretation.  When a reference is made in this Agreement
to an Article, Section or Schedule, such reference shall be to an Article,
Section or Schedule of this Agreement unless otherwise indicated. Whenever the
words “include,” “includes” or “including” are used in this Agreement, they
shall be deemed to be followed by the words “without limitation.” The words
“hereof,” “herein” and “hereunder” and words of similar import when used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement, unless the context otherwise requires. The word
“extent” and the phrase “to the extent” when used in this Agreement shall mean
the degree to which a subject or other thing extends, and such word or phrase
shall not mean simply “if”. The definitions contained in this Agreement are
applicable to the singular as well as the plural forms of such terms and to the
masculine as well as to the feminine and neuter genders of such term. References
in this Agreement to specific laws or to specific provisions of laws shall
include all rules and regulations promulgated thereunder, and any statute
defined or referred to herein or in any agreement or instrument referred to
herein shall mean such statute as from time to time amended, modified or
supplemented, including by succession of comparable successor statutes. Each of
the parties has participated in the drafting and negotiation of this Agreement.
If an ambiguity or question of intent or interpretation arises, this Agreement
must be construed as if it is drafted by all the parties, and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of
authorship of any of the provisions of this Agreement.

Section 5.15       Counterparts.  This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument. This Agreement
shall become effective when each party hereto shall have received a counterpart
hereof signed by all of the other parties hereto.

 

-11-



--------------------------------------------------------------------------------

Until and unless each party hereto has received a counterpart hereof signed by
each other party hereto, this Agreement shall have no effect and no party shall
have any right or obligation hereunder (whether by virtue of any other oral or
written agreement or other communication). Signatures to this Agreement
transmitted by facsimile transmission, by electronic mail in PDF form, or by any
other electronic means designed to preserve the original graphic and pictorial
appearance of a document, will be deemed to have the same effect as physical
delivery of the paper document bearing the original signatures.

Section 5.16       Severability.  Any term or provision of this Agreement which
is invalid or unenforceable in any jurisdiction shall, as to that jurisdiction,
be ineffective to the extent of such invalidity or unenforceability without
rendering invalid or unenforceable the remaining terms and provisions of this
Agreement in any other jurisdiction. If any provision of this Agreement is so
broad as to be unenforceable, such provision shall be interpreted to be only so
broad as is unenforceable and a suitable and equitable provision shall be
substituted therefor in order to carry out, so far as may be valid and
enforceable, the intent and purpose of such invalid or unenforceable provision.

Section 5.17       No Agreement as Director or Officer.  Notwithstanding any
provision of this Agreement to the contrary, each Shareholder has entered into
this Agreement in its capacity as a shareholder of the Company, and nothing in
this Agreement shall limit, restrict or otherwise affect the ability of any
Shareholder who is a director or officer of the Company to act, refrain from
acting or vote on any matter, in each case, in his or her capacity as a director
or officer of Company, or be construed to prohibit, limit or restrict such
Shareholder who is a director or officer of the Company from exercising his or
her fiduciary duties as a director or officer to the Company or its shareholders
under applicable Law, including by causing the Company to exercise its rights
under the Merger Agreement.

Section 5.18       Liability. The rights and obligations of each of the
Shareholders under this Agreement shall be several and not joint. All references
to actions to be taken by the Shareholders, or representations and warranties to
be made, under this Agreement refer to actions to be taken or representations
and warranties to be made by Shareholders acting severally and not jointly.
Except for any liability for claims, losses, damages, liabilities or other
obligations arising out of a Shareholder’s breach of or inaccuracy in its
representations and warranties hereunder or failure to perform its obligations
hereunder, Parent agrees that no Shareholder (in its capacity as a shareholder
of Company) will be liable for claims, losses, damages, liabilities or other
obligations resulting from or relating to the Merger Agreement, including any
breach by Company of the Merger Agreement, and that Company shall not be liable
for claims, losses, damages, liabilities or other obligations resulting from or
related to any Shareholder’s breach of or inaccuracy in its representations and
warranties hereunder or failure to perform its obligations hereunder. Except for
(i) any liability for claims, losses, damages, liabilities or other obligations
arising out of Parent’s breach of or inaccuracy in its representations and
warranties hereunder or failure to perform its obligations hereunder and
(ii) such Shareholder’s right to enforce the provisions of Section 5.06 (in his
or her capacity as an Indemnified Party as defined in the Merger Agreement) and
Article 2 of the Merger Agreement in accordance with Section 8.06 of the Merger
Agreement, each Shareholder agrees that Parent will not be liable to such
Shareholder for claims, losses, damages, liabilities or other obligations
resulting from or relating to the Merger Agreement.

 

-12-



--------------------------------------------------------------------------------

Section 5.19       No Ownership Interest. Nothing contained in this Agreement
shall be deemed to vest in any other person any direct or indirect ownership or
incident of ownership of or with respect to any Existing Shares. All rights,
ownership and economic benefits of and relating to the Existing Shares shall
remain vested in and belong to the holder thereof, and no other person shall
have any authority to exercise any power or authority to direct any Shareholder
in the voting of any of the Existing Shares except as provided in this
Agreement.

[Signature Pages Follow]

 

-13-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement as of the date and year first written above.

 

      KEYSIGHT TECHNOLOGIES, INC. By:  

/s/ Ronald S. Nersesian

Name:     Ronald S. Nersesian Title:   President and CEO

 

[Signature Page to Voting and Support Agreement]



--------------------------------------------------------------------------------

                                                   IXIA             By:  

/s/ Matthew S. Alexander

Name:     Matthew S. Alexander Title:   Senior Vice President, General Counsel
and Corporate Secretary

 

[Signature Page to Voting and Support Agreement]



--------------------------------------------------------------------------------

/s/ Laurent Asscher

Laurent Asscher   KATELIA CAPITAL GROUP LTD. By: Pendragon Management, Sole
Director

/s/ James Parker

Print Name: James Parker   Title: Authorized Signatory  

/s/ Annick Ducraux

Print Name: Annick Ducraux   Title: Authorized Signatory  

 

[Signature Page to Voting and Support Agreement]



--------------------------------------------------------------------------------

SCHEDULE A

 

 

Shareholder

  

 

      Number of Existing      

      Shares      

 

 

Laurent Asscher

 

  

 

          132,277(1)(2)

 

 

Katelia Capital Group Ltd.

 

  

 

    13,108,000      

 

 

TOTAL 

 

  

 

    13,240,277      

 

 

 

 

(1)    Includes 72,250 shares subject to options held by Mr. Asscher which are
exercisable or become exercisable within 60 days after January 29, 2017. (2)   
Includes 2,427 shares subject to restricted stock units that vest within 60 days
after January 29, 2017.